Citation Nr: 0711438	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-23 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




REMAND

The veteran served on active duty from January 1964 until 
January 1968.  The appellant is the veteran's widow.

The record reveals that the appellant has not received the 
notice required under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006) and 38 C.F.R. § 3.159(b) (2006).  Notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  The notice requirement is applicable to all aspects of 
the claim, to include potential disability ratings.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
appellant has not been provided with any of the above notice 
requirements.  Thus, this case must be remanded to afford the 
appellant adequate notice regarding the evidentiary 
requirements.

During the September 2005 hearing, the appellant noted that 
her husband was receiving social security disability for his 
mental condition.  These records have not been associated 
with the claim's file.  Additionally, the appellant noted 
that leading up to her husband's death, he received treatment 
at VA facilities.  However, the only VA records associated 
with the claim's file are for periods of hospitalization, 
with the most recent at the Martinsburg VAMC from July to 
August 1997.  On remand, the RO should request the appellant 
to clarify where the veteran received VA treatment and obtain 
any records from those facilities.     

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  The appellant should be notified of 
the information and evidence necessary to 
substantiate her claim for entitlement to 
service connection for the cause of the 
veteran's death.  She should also be 
notified of information and evidence that 
VA will seek to provide and information 
and evidence that she is expected to 
provide.  The appellant should be asked to 
provide any evidence in her possession 
that pertains to the claim.

2.  The RO should request that the 
appellant identify where the veteran 
received VA treatment and obtain those 
records.  

3.  The RO should obtain the veteran's SSA 
records and associate them with the 
claim's folder.

4.  Following completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the RO should issue a supplemental 
statement of the case and allow the 
appellant an appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




